Citation Nr: 1453387	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-20 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material has been received to reopen a previously-denied claim of entitlement to service connection for a back injury, and if so whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1976 and from April 1976 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a raging decision issued in October 2009 by a Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied the Veteran's request to reopen a previously-denied claim of entitlement to service connection for a back injury.

In August 2012 the RO reopened the claim and denied service connection on the merits, as reflected in the Statement of the Case (SOC).  Even though the RO reopened the claim and adjudicated on the merits, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the issue as shown on the title page.

In August 2014 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.

For the reasons explained below, the claim on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for a back injury was denied by a rating decision in February 2005, and reopening of the claim was subsequently denied in a rating decision in August 2006; the Veteran did not submit a valid and timely appeal to either decision and those decisions are final. 


2.  Evidence added to the record since August 2006 relates to an unestablished fact necessary to substantiate the claim for service connection for a back injury.


CONCLUSION OF LAW

The requirements to reopen the previously-denied claim of entitlement to service connection for a back injury have been met.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


The RO issued a rating decision in February 2005 that in pertinent part denied service connection for a back injury, based on a finding that although the Veteran had been treated in service for a back injury there was no demonstrated permanent residual or chronic disability subject to service connection.  The Veteran was notified of the decision by a letter in March 2005.  That month, the Veteran submitted a document reflecting that he disagreed with the February 2005 rating decision.  However, the RO advised him later that month that the notice of disagreement was not valid because the rating decision addressed multiple issues and the Veteran did not identify the specific issue or issues with which he disagreed.  The letter advised the Veteran to identify the issue or issues he was appealing within 60 days or the remainder of the one year appeal period.  He did not respond, nor was material evidence submitted within the one-year appeal period.  Thus, the rating decision of February 2005 is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 19.26, 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran again filed a claim for service connection for a back injury in April 2006; the RO issued a rating decision in August 2006 that denied reopening the claim based on a determination that new and material evidence had not been submitted.  The Veteran was notified of the decision by a letter in August 2006; he did not appeal or submit material evidence within the following year.  Thus, the rating decision of April 2006 is also final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond and Buie, op. cit.

Evidence added to the file since August 2006 includes a September 2012 letter from Dr. Sondes stating a conclusion, based on physical examination and review of the available documents, that the Veteran's current low back pain is related to his previous injuries during military service and appears to be a service-related medical condition.  

Such evidence is presumed credible for purposes of determining whether the claim should be reopened.  Moreover, that opinion relates to an unestablished fact necessary to substantiate the claim.  Accordingly, new and material evidence has been submitted, and the claim for service connection for a back injury is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for a back injury is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry.  Rather, adjudication of the claim on the merits is warranted. 

The opinion from Dr. Sondes does not address the finding in service that the Veteran's back condition preexisted service, nor was adequate rationale provided.  Thus, additional development is necessary.

The Veteran underwent a VA examination in May 2010, wherein the examiner noted the Veteran had an injury in service in 1969 when he was crushed against a roller.  The examiner stated that in his opinion the Veteran's current disability was not related to "low back strain" in service.  However, the service treatment records demonstrate the Veteran was on permanent P-3 physical profile for spondylosis   L4-5, and the Veteran's post-service treatment records show continued diagnosis of spondylosis.  

In that regard, a Medical Evaluation Board (MEB) in December 1980 recommended that the Veteran be medically discharged due to spondylosis L-5, which the MEB characterized as having existed prior to service and having been aggravated by service.  This recommendation was reversed by an informal Physical Evaluation Board (PEB) in January 1981 and a formal PEB in March 1981, both of which found the Veteran to be fit for duty within the requirements of his grade, his military occupational specialty and his profile limitations.  Accordingly, the Board finds an additional VA medical opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since July 2012 and associate them with the paper or electronic claims file.

2.  Return the claims file to the VA physician who performed the spine examination in May 2010, if available, to obtain an addendum opinion.  If that examiner is not available, the file should be forwarded   to another physician to obtain the requested opinions.  If a new examination is deemed necessary by the physician to respond to the questions presented, one should be scheduled.  After review of the claims file, the physician should respond to the following:

a. Did the Veteran's spondylosis of the spine undebatably exist prior to his entrance on active duty?  Please explain why or why not.
b. If the condition did pre-exist service, did it undergo a permanent worsening during service, to include as a result of the injury in 1969 and subsequent complaints?  Please explain why or why not.
c. If the condition was permanently worsened as a result of service, was that worsening undebatably the normal progression of the pre-existing spondylosis?  Please explain why or why not. 
d. If the pre-existing spondylosis was permanently worsened beyond normal progression by service (aggravated), then the physician should opine whether it is at least as like as not (i.e., at least 50 percent probable) that the Veteran's current back disability is related to the condition aggravated in service.  Please explain why or why not.
e. For any back disability currently diagnosed that did not exist prior to service, the physician should provide an opinion as to whether it is at least as    like as not (i.e., at least 50 percent probable) that   the condition arose in service or is otherwise etiologically related to service, to include the 1969 back injury and back complaints thereafter.  Please explain why or why not.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


